Citation Nr: 1030803	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-32 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a skin rash condition, to 
include as secondary to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Y.P., his spouse 


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals ("BVA" 
or "Board") on appeal from a December 2007 rating decision of 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Petersburg, Florida in which the RO denied the 
benefit sought on appeal.  The Veteran, who had active service 
from November 1967 to June 1969, appealed the denial of his 
service connection claim to the BVA.  Thereafter, the RO referred 
the case to the Board for appellate review.  

The Veteran and his spouse testified at a hearing before the 
undersigned Veterans Law Judge in July 2010.  After reviewing 
this hearing testimony in conjunction with all other evidence of 
record, the Board finds that additional development of the 
Veteran's service connection claim is necessary.  As such, the 
appeal is REMANDED to the RO via the Appeals Management Center 
("AMC") in Washington, DC.  VA will notify the Veteran if 
further action is required on his part. 


REMAND

For the record, the medical evidence in this case reveals that 
the Veteran has been diagnosed since service with, among other 
things, inflammatory seborrheic dermatitis and eczematous 
dermatitis. See private medical records dated from April 1994 to 
May 2001.  The evidence also reveals that the Veteran served in 
Vietnam during the Vietnam era; hence, he is presumed to have 
been exposed to Agent Orange and other herbicide agents in 
service. See 38 C.F.R. § 3.307; response to request for 
information dated in October 2007.  

In this appeal, Veteran seeks service connection for the above-
referenced skin condition on the basis that (1) he developed a 
skin rash shortly after leaving the service; (2) he self-
medicated this skin condition with over-the-counter medications 
for many years prior to seeking medical treatment; and (3) even 
though he ultimately received medical treatment for this disorder 
post-service, his skin rash has never completely gone away. See 
Statements dated in September 2007 and October 2007; December 
2007 statement with notice of disagreement; July 2010 BVA hearing 
testimony.  In light of the foregoing, the Veteran argues that 
his current skin condition is the result of his exposure to 
herbicides during his period of service. Id.  Notably, however, 
none of the current medical evidence in the claims file links the 
Veteran's post-service skin condition to his period of service or 
his exposure to herbicides. See private medical records dated 
from April 1994 to May 2001.  On this basis, the RO denied the 
Veteran's claim. See December 2007 rating decision; September 
2008 statement of the case.   

The United States Court of Appeals for the Federal Circuit (the 
"Federal Circuit Court") has held that lay evidence is one type 
of evidence that must be considered when evaluating a veteran's 
service connection claim; and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence. See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  Thus, 
the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), 
the Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis or (3) 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well. Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  Once evidence 
is determined to be competent, the Board must determine whether 
such evidence is also credible. See Layno v. Brown, 6 Vet. App. 
465 (1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")). 

As mentioned above, the Veteran in this case is presumed to have 
been exposed to herbicide agents in service. 38 C.F.R. § 3.307.  
He also testified that he has continually experienced a skin rash 
since soon after his separation from service. See also July 2010 
hearing testimony from Y.P.  Since the Veteran is competent to 
report the skin symptomatology he has had since his discharge 
from service, and his statements and testimony appear to be 
credible, the Board finds that doubt has been raised as to the 
possibility that the Veteran's current skin condition may be 
related to the Veteran's period of service.  As such, the Board 
concludes that a VA medical opinion should be obtained that 
addresses this medical issue. See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 
   
Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and 
request the names, addresses and 
authorizations for any medical provider, 
employer or any other person whom the 
Veteran believes may be able to 
corroborate and/or may have documented the 
Veteran's complaints of skin rash 
symptomatology soon after his separation 
from service, even if this documentation 
occurred in the context of the Veteran 
receiving treatment for an unrelated 
medical matter. See July 2010 BVA hearing 
transcript.  After obtaining the 
authorization(s), the RO should attempt to 
associate any identified medical records 
with the claims file.  The Veteran should 
also be informed, in the alternative, that 
he may obtain these records himself and 
submit them to the RO.  Any lay statements 
submitted by the Veteran should be added 
to the claims file.  

2.  The RO should afford the Veteran a VA 
dermatology examination for the purpose of 
obtaining a medical opinion as to whether 
it is at least as likely as not that the 
Veteran's current skin condition is 
etiologically related to the Veteran's 
military service based upon a review of 
all evidence of record, to include (but 
not limited to) the Veteran's available 
service records, post-service records, 
statements and testimony contained in the 
claims file.  As such, the Veteran's 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  In formulating his 
or her medical opinion, the VA examiner 
should assume that the Veteran was exposed 
to Agent Orange and other herbicides 
during his period of service.  The 
examiner should discuss the rationale for 
any opinion expressed.  

3.  When the above requested development 
has been completed, the case should be 
reviewed by the RO on the basis of any 
additional evidence, to include that 
related to secondary service connection.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


